SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 October 25, 2007 Date of Report (Date of earliest event reported) ACACIA RESEARCH CORPORATION (Exact name of Registrant as specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-26068 (Commission File Number) 95-4405754 (I.R.S. Employer Identification No.) 500 Newport Center Drive, Newport Beach, California92660 (Address of Principal Executive Offices) (949) 480-8300 Registrant's telephone number, including area code Not Applicable (Former Name or Former Address, if Changed since Last Report) Item 2.02.Results of Operations and Financial Condition. On October 25, 2007, Acacia Research Corporation issued a press release announcing its earnings for thethree months ended September 30, 2007.A copy of that release is furnished as Exhibit 99.1 to this report. The information in this Current Report on Form 8-K is being furnished and shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (c)Exhibits. 99.1Press Release dated October 25, 2007 of the Registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ACACIA RESEARCH CORPORATION Date: October 25, 2007 By: /s/Paul R. Ryan Name:Paul R. Ryan Title: Chairman and Chief Executive Officer -2- Exhibit Index Exhibit NumberDescription 99.1 Press Release dated October 25, 2007, of the Registrant.
